Citation Nr: 1010381	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to January 
1979 and from February 1991 to April 1991.  The Veteran had 
additional service with the Arkansas Air National Guard 
between April 1982 and April 1999.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  

The Board remanded the case for further development in 
October 2000, July 2003, and October 2008.  Unfortunately, 
the Board finds that an additional remand is necessary prior 
to appellate review of the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Veteran's case was remanded in October 2000, July 2003, 
and October 2008 for verification of all periods of active 
duty for training and inactive duty for training for the 
Veteran's Air National Guard of Arkansas service between 
April 1982 and April 1999, and to obtain the Veteran's Air 
National Guard records.  A remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 270 (1998).

The October 2008 remand noted that the RO/AMC had made 
previous attempts to locate the Veteran's records.  In a 
September 2004 response letter, the Adjutant General's office 
in Arkansas informed the AMC that only Arkansas "Army" 
National Guard records were maintained at their location.  A 
separate phone number contact was provided for individuals 
who served in the "Air" National Guard.  

A September 2004 correspondence from the National Personnel 
Records Center (NPRC), informed the RO/AMC that they had 
identified Air National Guard service, but no Army National 
Guard service.  The NPRC indicated that Air National Guard 
service records had not yet been retired to their office. 

The October 2008 remand stated, "it appears that National 
Guard records are normally kept with the Adjutant General's 
office in the state in which a veteran served.  The Adjutant 
General's office for Arkansas, however, only maintains 'Army' 
National Guard records and had additional contacts for 
obtaining 'Air' National Guard records for Arkansas."

In May 2009, the AMC requested "any service records which 
you may have" from the Office of the Adjutant General in 
Arkansas.  However, no records for the Veteran were found.

In a February 2010 Informal Hearing Presentation, the 
Veteran's representative requested an additional remand, 
noting that the AMC made no mention of "Air National Guard" 
records in its May 2009 request to the Office of the Adjutant 
General of Arkansas.  Further, the record does not reflect 
that the AMC utilized the contact the number for obtaining 
Air National Guard records provided by the Office of the 
Adjutant General in its September 2004 letter.  
In light of the foregoing, the Board finds that a remand is 
required, so that the AMC can attempt to obtain the Veteran's 
Air National Guard Records from the appropriate office, and 
to verify his dates of service.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998).  The AMC should utilize the contact 
number provided by the Office of the Adjutant General in its 
September 2004 letter for obtaining Air National Guard 
records.  The AMC should also make an additional NPRC request 
for Air National Guard records in light of the passage of 
time since the last request.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain verification 
from the appropriate government entity of 
all periods of active duty for training 
and inactive duty training of the Veteran 
relating to his Air National Guard of 
Arkansas service from April 1982 to April 
1999.  

The Board notes that contact phone number 
for obtaining Air National Guard records 
for Arkansas was provided in a September 
2004 letter from the Adjutant General's 
office for Arkansas.  The AMC should 
specifically request the Veteran's "Air 
National Guard" records.  If the contact 
phone number for obtaining Air National 
Guard records has changed, the AMC should 
attempt to obtain updated contact 
information from the Adjutant General's 
office for Arkansas. 

The AMC should also make an additional 
request to the NPRC for any Air National 
Guard records in their possession.  

All related service records should be 
obtained and associated with the record on 
appeal.  If the search for such records 
has negative results, the AMC should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

2.  After all development has been 
completed, the AMC should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the AMC should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
